Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 99¢ Only Stores City of Commerce, California We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated May 27, 2010, relating to the consolidated financial statements, the effectiveness of 99¢ Only Stores internal control over financial reporting, and schedules of 99¢ Only Stores appearing in 99¢ Only Stores Annual Report on Form 10-K for the year ended March 27, 2010. /s/ BDO USA, LLP Los Angeles, California November 8, 2010
